Title: To Thomas Jefferson from C. W. F. Dumas, 28 August 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


          
            
              Monsieur
            
            Lahaie 28e. Août 1788
          
          J’ai appris avec grand plaisir, que la Gazette de Leide a été rétablie en France. Ayez la bonté, Monsieur, de m’apprendre, si Votre Excellence et Mr. Diodati avez recommencé à recevoir vos Exemplaires du Bureau et de la maniere ordinaire, afin que je puisse mander à Mr. Luzac de discontinuer l’expédition qu’il vous en fait par la poste, et lui offrir en même temps le paiement de ce qu’il en a expédié depuis la suspension, selon ma commission, en conséquence des ordres de Votre Excellence. Je doute qu’il veuille rien accepter, mais l’honnêteté exige que je le lui offre. J’espere que l’abolition des Paquebots reguliers du Havre n’empechera pas Votre Excellence d’avoir des occasion fréquentes pour l’expédition de ses Dépeches pour le Congrès. Je continuerai donc d’adresser les miennes à Votre Excellence, comme je fais par l’incluse; étant bien aise d’ailleurs que tout ce qui se fait ici, passe aussi sous les yeux de Votre Excellence et la tienne au Courant. Je suis avec  grand respect, de Votre Excellence Le très-humble & très-obéissant serviteur
          
            C W F Dumas
          
        